DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to recite a second row of cells adjacent to the first row of cells, a proximal portion of a cell of the second row being disposed in the space between two circumferentially adjacent cells of the first row so as to overlap the two circumferentially adjacent cells of the first row in the circumferential direction. 
In response, Examiner has applied a rejection under 112(a) for claims 1-2, 4-19. 
Applicant argues that the amendment overcomes Cooper because Cooper lacks a second row of cells which projects into the space 342 in between the circumferentially adjacent cells 340 of the first row.  This is not persuasive; the claim does not require that the proximal portion of a cell of the second row project into the space.  The claim limitation requires that a proximal portion of a cell of the second row is: 1. disposed in the space between two adjacent cells of the first row, and 2. overlaps the two circumferentially adjacent cells of the first row in the circumferential direction.  Here, Cooper’s second row meets the two requirements as annotated in the figure in the Section 102 rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, and 4-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to describe the proximal portion of a cell of the second row being disposed both 1) in the space between two circumferentially adjacent cells and 2) so as to overlap the two circumferentially adjacent cells of the first row in the circumferential direction. 
Taking figure 1 as an example, an apex 105 of cell 103 of the second row is disposed between pairs of circumferentially adjacent pairs of cells 101 so as to axially overlap space 107 (para. 25).  This apex does not “overlap the two circumferentially adjacent cells in the circumferential direction” as it is entirely spaced from the circumferentially adjacent cells 101.  Examiner suggests “a second row of cells adjacent to the first row of cells, a proximal portion of a cell of the second row being disposed in the space between two circumferentially adjacent cells of the first row so as to overlap 
Claim 18 recites “the space has a circumferential dimension substantially equal to a circumferential dimension of one of the plurality of interconnected struts.”  This refers to space 108, described at least in figure 5 and para. 33.  However, the specification does not describe “a second row of cells adjacent to the first row of cells, a proximal portion of a cell of the second row being disposed in the space between two circumferentially adjacent cells of the first row so as to overlap the two circumferentially adjacent cells of the first row in the circumferential direction” as required by claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (Pub. No.: US 2018/0296336).
Cooper et al. (hereinafter, Cooper) discloses a replacement heart valve system (fig. 11), comprising: a radially self-expandable (e.g., para. 89) tubular body comprising:  a distal, outflow end (end at element 316), a proximal, inflow end (end at element 314) that flares radially outward (fig. 11) such that an outer diameter of the 

    PNG
    media_image1.png
    726
    733
    media_image1.png
    Greyscale

For claim 2, the proximal-most cells 340 each include a proximal-most apex (apex at element 344, see figure 12) positioned proximally of a proximal- most portion of struts346 positioned between the proximal-most cells 340 in the circumferential direction (e.g., fig. 11, 12).  
For claim 4, circumferentially adjacent cells of the second row are joined to each other such that the second row does not include any spaces between circumferentially adjacent cells (e.g., fig. 11, 12).
For claim 5, a distal portion of each of the proximal-most cells is defined by struts 315 that also define a portion of an axially adjacent cell of the second row (fig. 11, 12).  
For claim 7, the proximal portion of the cell of the second row forms an apex 317 between the circumferentially adjacent cells that are spaced from each other (fig. 12).  
For claim 9, the tubular body further comprises a distal row of cells (cells attached to ventricular anchors 316) disposed closer to the outflow end than the first row of proximal-most cells, and an arm 316 that extends from the distal row of cells such that a portion of the arm is disposed between the circumferentially adjacent cells that are spaced from each other (fig. 11, 12).  
For claim 10, the tubular body further comprises a groove that extends in a circumferential direction and is disposed between the inflow end and the outflow end (narrow portion on the underside of cells 340 is the groove, see fig. 11,12), and the distal row of cells (cells attached to ventricular anchors 316) is positioned on a distal side of the groove so as to be closer to the outflow end than the groove (fig. 11, 12).  
For claim 11, the arm 316 extends from an apex of a cell of the distal row (fig. 11, 12). 
For claim 12, the proximal-most cells of the first row further include a pair of joined cells directly joined with each other (fig. 11, 12, 340 has three joined cells, which includes a pair).  
For claim 13, the proximal-most cells of the first row include pairs of joined cells directly joined with each other (fig. 11, 12, 340 has three joined cells, which includes a pair), the pairs being disposed at equal distances from one another around a circumference of the inflow end of the tubular body (fig. 11, 12).  
For claim 14, the tubular body further comprises a groove that extends in a circumferential direction and is disposed between the inflow end and the outflow end (e.g., fig. 11, 12, narrow central portion is the groove).  
For claim 15, the outer diameter of the inflow end increases along a direction from the groove to the proximal-most portion (fig. 11, 12). 
For claim 16, the first row 314 includes fewer cells than a remainder of circumferential rows of the tubular body (e.g., fig. 11, 12).  
For claim 17, the space has a circumferential dimension substantially equal to a circumferential dimension of a proximal-most cell (e.g., fig. 11, 12). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (Pub. No.: US 2018/0296336).
Cooper is explained supra, however, in the embodiment of figures 11 and 12, Cooper does not specify the inclusion of a seal.  Cooper teaches use of an atrial seal 20 covering the atrial cap 14 to block blood back flow and prevent or reduce perivalvular leakage (para. 69).  The seal extends in a circumferential direction (e.g., fig. 2).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided Cooper figures 11 and 12 with a seal as taught by the earlier embodiments of Cooper for the purpose of blocking blood back flow and preventing or reducing perivalvular leakage.  This modification would have occurred using known methods and would have yielded predictable results. 
Examiner Note
Claims 6, 8, and 18 are not rejected under prior art, however, these claims are rejected under 112(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774